DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 07/12/2022.  Claims 1-28 are cancelled.  Claims 29-48 are currently pending, all of which have been amended.

Response to Arguments
Applicant’s remarks, see page 7, with respect to the rejections under 35 USC 101 have been fully considered.  The claims have been amended to be directed to statutory subject matter, therefore the rejections are withdrawn.
Applicant’s remarks, see page 7, with respect to the rejections under 35 USC 112(b) have been fully considered.  The claims have been amended to clarify the claimed subject matter; therefore, the rejections are withdrawn.
Applicant’s remarks, see pages 8-11, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Claim Objections
Claim 48 is objected to because of the following informalities:  
Claim 48, in the first limitation, recites “an enterprise node comprising first processing circuitry configured to: communicatively connected to a first IMS domain”, but should read “an enterprise node comprising first processing circuitry configured to: communicatively connect to a first IMS domain”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 29-32, 38-41 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin et al. (US 2010/0118860), hereinafter Dahlin60, in view of Li et al. (WO 2016/050032 A1 – citing the machine translation), hereinafter Li, further in view of Tuohino et al. (US 2005/0286531), hereinafter Tuohino.
Regarding claim 29, Dahlin60 discloses a method of managing Internet Protocol (IP) Multimedia Subsystem (IMS) connections between virtual IMS clients and a plurality of available IMS service providers, the method implemented by an IMS node in a first IMS domain (Dahlin60, Fig. 2, [0010]-[0012]: P-CSCF (IMS node in an IMS network (domain))) comprising: 
registering a IMS Public User Identity (IMPU) in the first IMS domain responsive to receiving a registration request message from an enterprise node (Dahlin60, [0043], [0045], [0048]: registering all the identities in an implicit registered identity set, including a private domain name based IMPU, in an IMS (IMS domain) based on a request from an enterprise user (enterprise node)); 
receiving an IMPU assigned to a virtual IMS client of the virtual IMS clients, and a virtual IMS domain name (Dahlin60, [0057]-[0059]: receiving a request comprising a private domain name based IMPU from a UE (virtual IMS client); [0041]: for example, the private domain name based IMPU en5-id1@en5.net comprises en5-id1 (IMPU assigned to a virtual IMS client) and en5.net (virtual IMS domain name); [0072]: private domain name based IMPUs are used by employees (i.e. virtual IMS clients) of a company); 
determining that the received virtual IMS domain name maps to a corresponding IMS name for the first IMS domain (Dahlin60, [0057]-[0060]: determining the S-CSCF (IMS name) corresponding to the received private domain name based IMPU (virtual IMS domain name)); and 
establishing, based on the determination, an IMS session between the virtual IMS client and an IMS service provider using the virtual IMS domain name and ignoring the IMS domain name for the first IMS domain (Dahlin60, [0060]-[0062]: after determining the S-CSCF, establishing communications with an operator in the IMS network (IMS service provider); [0054]: routing (establishing an IMS session) is based on the private domain name based IMPU (virtual IMS domain name)).
Dahlin60 does not explicitly disclose wildcard IMS Public User Identity (IMPU); IMS domain name.
However, Li discloses registering a wildcard IMS Public User Identity (IMPU) in the first IMS domain responsive to receiving a registration request message from an enterprise node (Li, pg. 3, paragraph preceding step 301 & steps 301-313: registering a wildcard IMPU in an IMS network (IMS domain) after receiving a registration request message from an enterprise’s IP-PBX (enterprise node)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60 and Li before him or her before the effective filing date of the claimed invention, to modify a method for establishing IMS sessions for enterprise users by utilizing private (virtual) domain name based IMPUs as taught by Dahlin60, to include supporting the registration of IMPUs containing a wildcard as taught by Li.  The motivation for doing so would have been to improve efficiency by enabling all the users of the enterprise to be registered at one time, thereby avoiding the need for each user to register separately in order to establish a session (Li, pg. 3, paragraph preceding step 301).
Furthermore, the combination of Dahlin60 and Li do not explicitly disclose IMS domain name.
However, Tuohino discloses IMS domain name (Tuohino, [0283]: the identifier of an S-CSF is a FQDN/Fully Qualified Domain Name).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li and Tuohino before him or her before the effective filing date of the claimed invention, to modify a method for establishing IMS sessions for enterprise users by determining the S-CSCF corresponding to a private (virtual) domain name based IMPU as taught by Dahlin60 and Li, to include identifying an S-CSCF by its FQDN as taught by Tuohino.  The motivation for doing so would have been to utilize a well-known mechanism for uniquely identifying and locating entities within the internet framework.
Regarding claim 30, Dahlin60 discloses wherein registering the wildcard IMPU in the first IMS domain comprises storing the IMPU in a registration record associated with the virtual IMS client (Dahlin60, [0045], [0048]: all the identities in an implicit registered identity set, including the private domain name based IMPU, are stored in subscriber data (registration record associated with the virtual IMS client)).
Dahlin60 does not explicitly disclose wildcard IMPU.
However, Li discloses wildcard IMPU (Li, pg. 3, paragraph preceding step 301 & steps 301-313: registering a wildcard IMPU in an IMS network (IMS domain) after receiving a registration request message from an enterprise’s IP-PBX (enterprise node)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60 and Li before him or her before the effective filing date of the claimed invention, to modify a method for establishing IMS sessions for enterprise users by utilizing private (virtual) domain name based IMPUs as taught by Dahlin60, to include supporting the registration of IMPUs containing a wildcard as taught by Li.  The motivation for doing so would have been to improve efficiency by enabling all the users of the enterprise to be registered at one time, thereby avoiding the need for each user to register separately in order to establish a session (Li, pg. 3, paragraph preceding step 301).
Regarding claim 31, Dahlin60 discloses wherein the virtual IMS domain name is received from the virtual IMS client in a contact header of a message (Dahlin60, [0052], [0057]-[0059]: receiving the private domain name based IMPU (virtual IMS domain name) from the UE (virtual IMS client) in the ‘From’ and P-Preferred Identity (contact) fields of the header).
Regarding claim 32, Dahlin60 discloses wherein the virtual IMS domain name is received in a header of a session initiation request message (Dahlin60, [0057]-[0059]: receiving the private domain name based IMPU (virtual IMS domain name) in the header of a SIP INVITE request).
Regarding claim 38, Dahlin60 discloses an Internet Protocol (IP) Multimedia Subsystem (IMS) node in a IMS domain (Dahlin60, Fig. 2, [0010]-[0012]: P-CSCF (IMS node in an IMS network)), wherein the first IMS node is configured to manage connections between virtual IMS clients and a plurality of available IMS service providers, the IMS node comprising: 
communications circuitry configured to communicate with one or more devices via one or more communications networks (Dahlin60, Fig. 2, [0010]-[0012]: P-CSCF); and 
processing circuitry operatively connected to the communications circuitry and configured to (Dahlin60, Fig. 2, [0010]-[0012]: P-CSCF): 
register a IMS Public User Identity (IMPU) in the first IMS domain responsive to receiving a registration request message from an enterprise node (Dahlin60, [0043], [0045], [0048]: registering all the identities in an implicit registered identity set, including a private domain name based IMPU, in an IMS (IMS domain) based on a request from an enterprise user (enterprise node)); 
receive an IMPU assigned to a virtual IMS client of the virtual IMS clients, and a virtual IMS domain name (Dahlin60, [0057]-[0059]: receiving a request comprising a private domain name based IMPU from a UE (virtual IMS client); [0041]: for example, the private domain name based IMPU en5-id1@en5.net comprises en5-id1 (UMPU assigned to a virtual IMS client) and en5.net (virtual IMS domain name); [0072]: private domain name based IMPUs are used by employees (i.e. virtual IMS clients) of a company); 
determine that the virtual IMS domain name maps to a corresponding IMS name for the first IMS domain (Dahlin60, [0057]-[0060]: determining the S-CSCF (IMS name) corresponding to the received private domain name based IMPU (virtual IMS domain name)); and 
establish an IMS session between the virtual IMS client and an IMS service provider using the virtual IMS domain name and ignoring the IMS domain name for the first IMS domain (Dahlin60, [0060]-[0062]: after determining the S-CSCF, establishing communications with an operator in the IMS network (IMS service provider); [0054]: routing (establishing an IMS session) is based on the private domain name based IMPU (virtual IMS domain name)).
Dahlin60 does not explicitly disclose wildcard IMS Public User Identity (IMPU); IMS domain name.
However, Li discloses register a wildcard IMS Public User Identity (IMPU) in the first IMS domain responsive to receiving a registration request message from an enterprise node (Li, pg. 3, paragraph preceding step 301 & steps 301-313: registering a wildcard IMPU in an IMS network (IMS domain) after receiving a registration request message from an enterprise’s IP-PBX (enterprise node)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60 and Li before him or her before the effective filing date of the claimed invention, to modify a method for establishing IMS sessions for enterprise users by utilizing private (virtual) domain name based IMPUs as taught by Dahlin60, to include supporting the registration of IMPUs containing a wildcard as taught by Li.  The motivation for doing so would have been to improve efficiency by enabling all the users of the enterprise to be registered at one time, thereby avoiding the need for each user to register separately in order to establish a session (Li, pg. 3, paragraph preceding step 301).
Furthermore, the combination of Dahlin60 and Li do not explicitly disclose IMS domain name.
However, Tuohino discloses IMS domain name (Tuohino, [0283]: the identifier of an S-CSF is a FQDN/Fully Qualified Domain Name).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li and Tuohino before him or her before the effective filing date of the claimed invention, to modify a method for establishing IMS sessions for enterprise users by determining the S-CSCF corresponding to a private (virtual) domain name based IMPU as taught by Dahlin60 and Li, to include identifying an S-CSCF by its FQDN as taught by Tuohino.  The motivation for doing so would have been to utilize a well-known mechanism for uniquely identifying and locating entities within the internet framework.
Regarding claims 39-41, the limitations have been addressed in the rejections of claims 30-32, respectively.
Regarding claim 47, Dahlin60 discloses wherein the IMS node comprises one of a Proxy-Call Session Control Function (P-CSCF) or a Serving-Call Session Control Function (S-CSCF) (Dahlin60, [0012], [0045], [0058]-[0059]: P-CSCF).
Regarding claim 48, Dahlin60 discloses a system for managing connections between one or more virtual Internet Protocol (IP) Multimedia Subsystem (IMS) clients and a plurality of available IMS service providers, the system comprising: 
an enterprise node comprising first processing circuitry configured to:
communicatively connected to a first IMS domain (Dahlin60, Fig. 4a, [0043]: enterprise and end-users (enterprise nodes) connected to IMS operator (IMS domain)); and 
send a registration request message to the first IMS domain to register a IMS Public User Identity (IMPU) (Dahlin60, [0048]); and 
an IMS node in the first IMS domain, wherein the IMS node comprising second processing circuitry is configured to (Dahlin60, Fig. 2, [0010]-[0012]: P-CSCF in IMS network (IMS domain)): 
register the IMPU in the first IMS domain responsive to receiving the registration request message from the enterprise node (Dahlin60, [0043], [0045], [0048]: registering all the identities in an implicit registered identity set, including a private domain name based IMPU, in an IMS (IMS domain) based on a request from an enterprise user (enterprise node)); 
receive an IMPU assigned to a virtual IMS client of the one or more virtual IMS clients, and a virtual IMS domain name (Dahlin60, [0057]-[0059]: receiving a request comprising a private domain name based IMPU from a UE (virtual IMS client); [0041]: for example, the private domain name based IMPU en5-id1@en5.net comprises en5-id1 (UMPU assigned to a virtual IMS client) and en5.net (virtual IMS domain name)); 
determine that the received virtual IMS domain name maps to a corresponding IMS name for the first IMS domain (Dahlin60, [0057]-[0060]: determining the S-CSCF (IMS name) corresponding to the received private domain name based IMPU (virtual IMS domain name)); and 
establish, based on the determination, an IMS session between the virtual IMS client and an IMS service provider using the virtual IMS domain name and ignoring the IMS domain name for the first IMS domain (Dahlin60, [0060]-[0062]: after determining the S-CSCF, establishing communications with an operator in the IMS network (IMS service provider); [0054]: routing (establishing an IMS session) is based on the private domain name based IMPU (virtual IMS domain name)).
Dahlin60 does not explicitly disclose wildcard IMS Public User Identity (IMPU); IMS domain name.
However, Li discloses 
an enterprise node comprising first processing circuitry configured to (Li, paragraph preceding step 301: IP-PBX (enterprise node)):
communicatively connected to a first IMS domain (Li, paragraph preceding step 301: IP-PBX (enterprise node) connected to an IMS network (IMS domain)); and 
send a registration request message to the first IMS domain to register a wildcard IMS Public User Identity (IMPU) (Li, paragraph preceding step 301: IP-PBX (enterprise node) registers users of the enterprise network to the IMS network (IMS domain) with an IMPU containing a wildcard); and
register a wildcard IMS Public User Identity (IMPU) in the first IMS domain responsive to receiving a registration request message from an enterprise node (Li, pg. 3, paragraph preceding step 301 & steps 301-313: registering a wildcard IMPU in the IMS network (IMS domain) after receiving a registration request message from the enterprise’s IP-PBX (enterprise node)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60 and Li before him or her before the effective filing date of the claimed invention, to modify a method for establishing IMS sessions for enterprise users by utilizing private (virtual) domain name based IMPUs as taught by Dahlin60, to include supporting the registration of IMPUs containing a wildcard as taught by Li.  The motivation for doing so would have been to improve efficiency by enabling all the users of the enterprise to be registered at one time, thereby avoiding the need for each user to register separately in order to establish a session (Li, pg. 3, paragraph preceding step 301).
Furthermore, the combination of Dahlin60 and Li do not explicitly disclose IMS domain name.
However, Tuohino discloses IMS domain name (Tuohino, [0283]: the identifier of an S-CSF is a FQDN/Fully Qualified Domain Name).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li and Tuohino before him or her before the effective filing date of the claimed invention, to modify a method for establishing IMS sessions for enterprise users by determining the S-CSCF corresponding to a private (virtual) domain name based IMPU as taught by Dahlin60 and Li, to include identifying an S-CSCF by its FQDN as taught by Tuohino.  The motivation for doing so would have been to utilize a well-known mechanism for uniquely identifying and locating entities within the internet framework.

Claims 33-37, 42 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin60 in view of Li and Tuohino, and further in view of Dahlin et al. (US 2010/0299420), hereinafter Dahlin20.
Regarding claim 33, Dahlin60 discloses a session termination request message for the IMS client from an application server (Dahlin60, [0060]-[0061]: an S-CSCF invokes originating services to (i.e. sends a session termination request message to) a terminating user (IMS client) using an application server).
Dahlin60, Li do and Tuohino not explicitly disclose further comprising receiving a session termination request message for the virtual IMS client, wherein the session termination request message comprises the IMPU assigned to the virtual IMS client, and the virtual IMS domain name.
However, Dahlin20 discloses further comprising receiving a session termination request message for the virtual IMS client, wherein the session termination request message comprises the IMPU assigned to the virtual IMS client, and the virtual IMS domain name (Dahlin20, [0045], [0113]: a private domain name based IMPU is an alias associated with a private (virtual) domain; [0111]-[0112]: operator receives session (session termination request message) for the private domain name based IMPU address En5-Id3@En5.net which comprises En5-Id3 (IMPU assigned to the virtual IMS client) and En5.net (virtual IMS domain name)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li, Tuohino and Dahlin20 before him or her before the effective filing date of the claimed invention, to modify a method for establishing an IMS session from a private (virtual) domain name based IMPU of an enterprise user as taught by Dahlin60, Li and Tuohino, to include sending the session request to a private (virtual) domain name based IMPU as taught by Dahlin20.  The motivation for doing so would have been to facilitate communications with individuals or organizations that want to be addressed by their private or organizational domains instead of their operator/provider domains (Dahlin20, [0024]-[0026]).
Regarding claim 34, Dahlin60, Li and Tuohino do not explicitly disclose further comprising: determining routing information stored in a registration record associated with the virtual IMS client based on the virtual IMS domain name; identifying a destination node to which the session termination message is to be routed based on the routing information; and routing the session request termination message to the destination node.
However, Dahlin20 discloses further comprising: 
determining routing information stored in the registration record associated with the virtual IMS client based on the virtual IMS domain name (Dahlin20, [0111]-[0112], [0010]: a user (virtual IMS client) is reached based on his/her private domain name based IMPU (virtual IMS domain name) stored in the HSS (registration record); [0014]: the HSS is queried to retrieve the user location (routing information)); 
identifying a destination node to which the session termination message is to be routed based on the routing information (Dahlin20, [0014]: identifying the S-CSCF (destination node) assigned to the user); and 
routing the session request termination message to the destination node (Dahlin20, [0014]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li, Tuohino and Dahlin20 before him or her before the effective filing date of the claimed invention, to modify a method for establishing an IMS session from a private (virtual) domain name based IMPU of an enterprise user as taught by Dahlin60, Li and Tuohino, to include sending the session request to a private (virtual) domain name based IMPU as taught by Dahlin20.  The motivation for doing so would have been to facilitate communications with individuals or organizations that want to be addressed by their private or organizational domains instead of their operator/provider domains (Dahlin20, [0024]-[0026]).
Regarding claim 35, Dahlin60, Li and Tuohino do not explicitly disclose wherein the destination node is one of another node in the first IMS domain and the enterprise node.
However, Dahlin20 discloses wherein the destination node is one of another node in the first IMS domain and the enterprise node (Dahlin20, [0014]: S-CSCF (another node)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li, Tuohino and Dahlin20 before him or her before the effective filing date of the claimed invention, to modify a method for establishing an IMS session from a private (virtual) domain name based IMPU of an enterprise user as taught by Dahlin60, Li and Tuohino, to include sending the session request to a private (virtual) domain name based IMPU as taught by Dahlin20.  The motivation for doing so would have been to facilitate communications with individuals or organizations that want to be addressed by their private or organizational domains instead of their operator/provider domains (Dahlin20, [0024]-[0026]).
Regarding claim 36, Dahlin60 discloses comprises the IMPU assigned to the virtual IMS client, and the IMS domain name (Dahlin60, [0072]: operator domain name based address comprising ‘John’ (IMPU assigned to the virtual IMS client) and ‘operator B’ (IMS domain name)).
Dahlin60, Li and Tuohino do not explicitly disclose wherein the session termination request message comprises.
However, the background section of Dahlin20 discloses wherein the session termination request message comprises the IMPU assigned to the IMS client, and the first IMS domain name (Dahlin20, [0019]-[0022]: receiving an invite (session termination request message) with target address comprising an identity part (IMPU assigned to the IMS client) and a domain part (IMS domain name)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li, Tuohino and Dahlin20 before him or her before the effective filing date of the claimed invention, to modify a method for establishing an IMS session from a private (virtual) domain name based IMPU of an enterprise user as taught by Dahlin60, Li and Tuohino, to include sending the invite (session termination request message) to an operator domain name based IMPU as taught by Dahlin20.  Furthermore, given that Dahlin60 teaches that an operator domain name based IMPU can comprise the IMPU for a private (virtual) domain client and the operator (IMS) domain name, once the teachings of Dahlin20 is incorporated, the combination of Dahlin60, Li and Tuohino would be modified to send the invite (termination request message) to an operator domain name based IMPU comprising the IMPU for a private (virtual) domain client and the operator (IMS) domain name. The motivation for doing so would have been to facilitate communications with individuals or organizations that want to be addressed by both their private or organizational domains and their operator/provider domains.
Regarding claim 37, Dahlin60 discloses further comprising: locating the virtual IMS domain name in the registration record associated with the virtual client based on the IMS domain name (Dahlin60, [0045]: A binding between a private domain name identity (virtual IMS domain) and an operator domain name identity (IMS domain name) is maintained in the subscriber data (registration record associated with the virtual client). The private domain name based identity (virtual IMS domain name) is implicitly known if the operator domain name based identity (IMS domain name) is known).
Dahlin60, Li and Tuohino do not explicitly disclose received with the session termination request message; identifying a destination node to which the session termination message is to be routed based on routing information stored in the registration record; and routing the session request termination message to the destination node.
However, Dahlin20 discloses 
IMS domain name received with the session termination request message (Dahlin20, [0019]-[0022]: invite (session termination request message) with operator (IMS) domain name); 
identifying a destination node to which the session termination message is to be routed based on routing information stored in the registration record (Dahlin20, [0014]: identifying the S-CSCF (destination node) to be sent the request (session termination message) based on querying the HSS (registration record) for the user location (routing information)); and 
routing the session request termination message to the destination node (Dahlin20, [0014]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li, Tuohino and Dahlin20 before him or her before the effective filing date of the claimed invention, to modify a method for establishing an IMS session from a private (virtual) domain name based IMPU of an enterprise user as taught by Dahlin60, Li and Tuohino, to include sending the invite (session termination request message) to an operator domain name based IMPU as taught by Dahlin20.  The motivation for doing so would have been to facilitate communications with individuals or organizations that want to be addressed by their operator/provider domains.
Regarding claim 42, Dahlin60 discloses from an application server, a session termination request message for the IMS client (Dahlin60, [0060]-[0061]: an S-CSCF invokes originating services to (i.e. sends a session termination request message to) a terminating user (IMS client) using an application server).
Dahlin60, Li and Tuohino do not explicitly disclose wherein the processing circuitry is further configured to receive a session termination request message for the virtual IMS client.
However, Dahlin20 discloses wherein the processing circuitry is further configured to receive a session termination request message for the virtual IMS client (Dahlin20, [0045], [0113]: a private domain name based IMPU is an alias associated with a private (virtual) domain; [0111]-[0112]: operator receives session (session termination request message) for the private domain name based IMPU address En5-Id3@En5.net which comprises En5-Id3 (IMPU assigned to the virtual IMS client)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li, Tuohino and Dahlin20 before him or her before the effective filing date of the claimed invention, to modify a method for establishing an IMS session from a private (virtual) domain name based IMPU of an enterprise user as taught by Dahlin60, Li and Tuohino, to include sending the session request to a private (virtual) domain name based IMPU as taught by Dahlin20.  The motivation for doing so would have been to facilitate communications with individuals or organizations that want to be addressed by their private or organizational domains instead of their operator/provider domains (Dahlin20, [0024]-[0026]).
Regarding claim 43, Dahlin60, Li and Tuohino do not explicitly disclose wherein the session termination request message comprises the IMPU assigned to the virtual IMS client, and the virtual IMS domain name.
However, Dahlin20 discloses wherein the session termination request message comprises the IMPU assigned to the virtual IMS client, and the virtual IMS domain name (Dahlin20, [0045], [0113]: a private domain name based IMPU is an alias associated with a private (virtual) domain; [0111]-[0112]: operator receives session (session termination request message) for the private domain name based IMPU address En5-Id3@En5.net which comprises En5-Id3 (IMPU assigned to the virtual IMS client) and En5.net (virtual IMS domain name)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Dahlin60, Li, Tuohino and Dahlin20 before him or her before the effective filing date of the claimed invention, to modify a method for establishing an IMS session from a private (virtual) domain name based IMPU of an enterprise user as taught by Dahlin60, Li and Tuohino, to include sending the session request to a private (virtual) domain name based IMPU as taught by Dahlin20.  The motivation for doing so would have been to facilitate communications with individuals or organizations that want to be addressed by their private or organizational domains instead of their operator/provider domains (Dahlin20, [0024]-[0026]).
Regarding claims 44-46, the limitations have been addressed in the rejections of claim 34, 36, and 37, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	

/LESA M KENNEDY/Primary Examiner, Art Unit 2458